Citation Nr: 1505919	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin.


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Claimant is the surviving spouse of the Veteran who served on active duty in the United States Army from May 1968 to July 1969, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which denied the Claimant's claim for entitlement to service connection for cause of the Veteran's death. 

A review of the Virtual VA paperless claims processing system was conducted a revealed relevant information and evidence. There are no documents in the VBMS file.


FINDINGS OF FACTS

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2. The Veteran's death certificate lists his immediate cause of death as bladder cancer, with no other significant contributing conditions listed. 

3. At the time of the Veteran's death in November 2010, he was not service-connected for any conditions/disorders. 

4. The Veteran served in the Republic of Vietnam during the Vietnam Era. 

5. Although the Veteran was not service-connected for his diagnosed prostate cancer, because of his service in Vietnam, his prostate cancer is presumed to be related to his military service. 

6. The Veteran's prostate cancer is found to have contributed to his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.309, 3.312(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death - In General 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to DIC. 38 U.S.C.A. § 1310. In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R. § 3.312(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Merits of the Claim - Service Connection for Cause of Death 

The Appellant, who is the Veteran's surviving spouse, asserts that the Veteran's diagnosed prostate cancer was at least a contributing factor in the Veteran's death in November 2010. The competent medical evidence of record is at least in equipoise regarding the underlying cause of the Veteran's death. Therefore, in resolving all reasonable doubt in favor of the Appellant, the Board finds that the Veteran's prostate cancer contributed to the Veteran's death, and service connection for cause of death must be granted. 

As noted previously, in order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in service either caused or contributed to the death of the Veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). Here, since the Veteran, at his time of death, was not service-connected for any disabilities, the threshold matter must be to determine if the Veteran's prostate cancer is related to his military service. 

The Appellant has asserted that the Veteran's prostate cancer was due to his military service, to include exposure to Agent Orange. In the November 2011 Rating Decision and the subsequent Statement of the Case (SOC), the RO found that the Veteran served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975). 

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a). A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a)(6)(iii). The Board notes that prostate cancer is in-fact one of those diseases that are presumed to be connected to Agent Orange exposure. Therefore, since the Veteran is presumed to have been exposed to herbicides during his service, his prostate cancer is presumptively service-connected.

Turning to the cause of the Veteran's death, there is both positive and negative evidence regarding whether the Veteran's prostate cancer contributed to the Veteran's death. The Board notes that the Veteran's prostate cancer was only discovered and diagnosed in early 2010, after the Veteran underwent surgery for his bladder cancer, for which is he not service-connected. 

The Board will first lay out the evidence against the finding that the Veteran's cause of death was his prostate cancer. The Board first points to the Veteran's death certificate which only identified his bladder cancer as the immediate cause of death. The Board notes that the death certificate not only provides space for underlying causes, but also a space to provide "other significant conditions contributing to death, but not resulting in the underlying cause given." See November 2010 Death Certificate, Sec. 28, Parts I & II. Both sections were left blank, and no additional contributing conditions were identified as causing the Veteran's death. 

Additionally, in September 2011, the Board sent the Veteran's claims file to a VA examiner for a medical opinion regarding the Veteran's cause of death, as it relates to his prostate cancer. After reviewing all the medical records in the Veteran's file, the examiner determined that it was less likely than not that the Veteran's prostate cancer caused or contributed to the Veteran's death. He reasoned that the Veteran's prostate cancer was only an incidental finding during the Veteran's cystoprostatectomy surgery for the Veteran's cell bladder carcinoma. The examiner found that the medical evidence of record show that the pathology of the underlying cause of the Veteran's finally fatal condition was consistent with the Veteran's bladder cancer, and not in any way related to the Veteran's prostate cancer. 

However, the record also contains competent medical opinions that call into question the negative evidence laid out above. The Board notes specifically, two letters written by the Veteran's attending physicians, Dr. M.C. and Dr. E.C. Both letters attribute the Veteran's death to both underlying cancers, bladder and prostate. Specifically, in a March 2011 letter, Dr. M.C. noted that the Veteran's cause of death was severe late-stage cancer, and that the Veteran suffered from both bladder and prostate cancers. The Board finds this evidence significant in that Dr. M.C. was not only the Veteran's private attending physician throughout the last year of the Veteran's life, but also was the physician that signed the Veteran's death certificate. 

The Board places great probative weight on Dr. M.C.'s medical opinion since he has a better relative understanding of the Veteran's specific medical situation in the days and months leading up to the Veteran's death. Although the doctor did cite the Veteran's bladder cancer on his death certificate as the Veteran's only immediate cause of death, the Board finds that Dr. M.C.'s subsequent letter puts the question of the cause of death in at least equipoise. 

The Board also notes a letter submitted by Dr. E.C. in August 2011. The letter stated explicitly that the Veteran's death was caused by his bladder and prostate cancers. Again, the Board finds this letter highly probative in establishing that the Veteran's prostate cancer contributed to his death. Dr. E.C., like Dr. M.C., not only had extensive in-person experience with the Veteran leading up to his death, but was also the surgeon that performed the Veteran's treatment for his bladder cancer and consequently diagnosed him with his prostate cancer.    

The Board does acknowledge that the VA examiner did specifically note Dr. M.C.'s letter regarding the Veteran's cause of death, and still concluded that the Veteran's prostate cancer did not cause his death. However, the VA examiner's analysis and conclusion are based exclusively on the analysis of the Veteran's claims file and the medical evidence therein, and not on any examination of the Veteran himself or his body. The Board points out that much of the medical evidence relied on by the VA examiner was in fact notes produced from actual physical examination of the Veteran by Dr. M.C., and Dr. E.C., who is cited herein. Therefore, with more extensive knowledge of the Veteran's condition, the Board places substantial probative weight on the opinions of these two doctors' medical opinions. 

Here, as stated above, the Board finds that the Veteran's private physician's letters, of the causes of the Veteran's death most probative, and places the question of whether prostate cancer contributed to the Veteran's death in at least equipoise. Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine militates in favor of a finding that the Veteran's prostate cancer did contribute to his death, and that the Appellant's claim for service connection for cause of death must be granted.




ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


